Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 33, 40, 76 and 81, and species glucocorticoid agent, SEQ ID NO: 15 (previously identified as SEQ ID NO:8) and Loop A in the reply filed on 5/22/2018 is acknowledged.  The traversal is on the ground(s) that there is no undo search burden to search all of the groups together.  This is not found persuasive because the instant application is a 371 and undo search burden is not one of the considerations.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 8, 25, 56, 77-78  and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/22/2018.
Claim 81 is now withdrawn in view of the newly amended claim that reads on method that has been restricted and no longer reads in the elected product.
	Claims 1-3, 5, 33 and 40 are under consideration in the instant Office Action.

Withdrawn Rejections
The objection  to claim 81 is withdrawn in view of the newly amended claims.

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 33 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite protein domains that are found within a larger protein and glucocorticoids which encompass natural occurring steroid hormones like cortisone. This judicial exception is not integrated into a practical application because these are naturally occurring products that are not significantly different from what is found in nature even when in  a pharmaceutical composition and time release formulation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the pharmaceutical composition or kit does not add anything that is considered significantly different from the natural products.
Guidance effective December 16, 2014 and in 2019 revised patent subject matter eligibility guidance sets out a series of steps and factors for determining subject eligibility in light of recent court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., Mayo Collaborative Services v. Prometheus Laboratories, Inc., and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The first step under this guidance is determining if the claim is directed to one of the four statutory categories (process, machine, manufacture, or composition of matter). In this case, the claims are directed to a composition of matter. The second step, first prong of 2A, 2A1, is determining if the claims recite or involve judicial exceptions, such as laws of nature, natural phenomena, or natural products. In this case, the claims involve natural products, loop C peptide of Aquaporin-A (AQP4) water channel in a pharmaceutical composition and a glucocorticoid agent that encompasses naturally occurring hormones like cortisone in a time release formulation. In the second prong of 2A, 2A2, it is required to determine if the claims recites additional elements that integrates the judicial exception into a practical application. The claims again fail this second prong of 2A since loop C peptide of Aquaporin-A (AQP4) water channel in a pharmaceutical composition and a glucocorticoid in a time release formulation fails to integrate in a practical application since the claimed substances are known to occur in nature and do not require anything more than the known natural products it is also pointed out that the new limitation of “time release formulation” of claim 1 ad 40 still reads on a natural product because the instant specification discloses that a “time release formulation” encompasses non-polymer systems that include natural products such as cholesterol and triglycerides and peptide base systems and wax coatings (see page 40 of instant specification). In the final step it must be determined if the claim as a whole amounts to something significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-3, 5, 33 and 40 fail to include any limitations which would distinguish the claimed loop C peptide of Aquaporin-A (AQP4) water channel in a pharmaceutical composition, loop A and a glucocorticoid agent in a time release formulation from those products which occur in nature since they still read on a natural products.  In the absence of the hand of man, naturally occurring products are considered non-statutory subject matter. Specifically, the claims, as written, do not sufficiently distinguish over the products that exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products.
The instant claims call for a pharmaceutical composition having a therapeutic effect. Note that the pharmaceutical composition recited in the instant claims are generic and the claims recite an intended use and intended result that does not change the final structure of the composition. Dependent claims only call for specific products that do not structurally change the instantly claimed substance, only specifically call out the naturally occurring products. The instant specification does not teach anything beyond claimed products that encompass the natural products loop C and loop A peptides of Aquaporin-A (AQP4) water channel in a pharmaceutical composition and a glucocorticoid agent in a time release formulation. Note that the instant claims read on the peptide AQP4 due to the comprising language in the instant claims.  The claims fail to include any limitations which would distinguish the claimed polypeptides from those which occur in nature since they are towards an intended use that does not change or effect the structure or function of the claimed polypeptides. The fact that one of the instantly claimed products is a peptide that is isolated from a naturally occurring peptide does not mitigate the fact that it is a naturally occurring product. Breaking bonds of amino acids (isolation) is not considered markedly different under the natural product rejection. In the absence of the hand of man, naturally occurring products are considered non-statutory subject matter. Specifically, the claims, as written, do not sufficiently distinguish over the peptides that exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed peptide and the naturally occurring AQP4 proteins.
 	The pharmaceutical composition also reads on a natural product because reads on saline and water (see page 32 on instant specification) that is not markedly different from the naturally occurring product. The same fact pattern is true for the new limitation of “time release formulation” of instant claims 1 and 40 (see page 40 of instant specification). Isolating the products does not significantly change it structure or function. The instant claims do not recite any elements in addition to the natural products that impose meaningful limits on the claim scope and would substantially foreclose others from using these natural products. The intended use of this composition does not further limit or change the basic structure of these naturally occurring products. The composition does not improve in any way their natural functioning. They serve the ends nature originally provided and act quite independently of any effort of the patentee. See Myriad, 133 S. Ct. at 2117.
Therefore, claims 1-3, 5, 33 and 40 are not patent eligible. 

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Applicant continues to argue that the 101 rejection is not proper because the claims are not directed to a judicial exception because the combination of Loop C peptide and rituximab or a glucocorticoid are not found in combination in nature. Applicant further argues that the new amendment to claims 1 and 40 which now require a glucocorticoid  formulated as a time release formulation are not directed to a judicial exception. This is not found persuasive. The fact that two natural products, such as Loop C and glucocorticoid are not found in nature together does not detract from the fact that these two products are naturally occurring and placing them together in a composition does not markedly differentiate them from the naturally occurring products. Isolating the products does not significantly change it structure or function. Further, the new limitations of claim 1 ad 40 still read on a natural product in view of the instant specification which discloses that a time release formulation includes non-polymer systems that include natural products such as cholesterol and triglycerides a and peptide base systems and wax coatings (see page 40 of instant specification). It is also further noted that claim 33 does not have the new limitation of a time release formulation. The instant claims do not recite any elements in addition to the natural products that impose meaningful limits on the claim scope and would substantially foreclose others from using these natural products. The intended use of this composition does not further limit or change the basic structure of these naturally occurring products. The composition does not improve in any way their natural functioning. Finally, it also notes that the rituximab and glucocorticoid are in the alternative and only one of these components are required in the instant claims.
Therefore, the applicant’s arguments are not found persuasive and the rejection is maintained.

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649